DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 7/21/2022. Claims 1, 2, 4, 6-14, 17-25, 27-28, 30, and 36-42 has been examined and are pending.

Response to Amendment
The amendment filed on 7/21/2022 cancelled no claim.  Claim 3, 5, 15, 16, and 26 was previously cancelled.  New claims 42 is added. No claims have been amended.  Therefore, claims 1, 2, 4, 6-14, 17-25, 27-28, 30, and 36-42 are pending and addressed below.                

Terminal Disclaimer
Acknowledgment is made of applicant's terminal disclaimer filed on 1/7/2022.  However, it is disapproved on 1/10/2022.  An approved terminal disclaimer is required prior to allowance.




Interview Summary
A telephone interview was conducted with Applicant's representative, Mr. John Ling on 8/15/2022.  Applicant is advised to resubmit a Terminal Disclaimer with supporting input sent to the appropriate office to get approved. 


Allowable Subject Matter
As to the prior art rejections, upon further search and consideration, it is found that claims 1, 2,4 6-14, 17-25, 27-28, 30, and 36-42 are allowable subject to outstanding double patenting rejection as previously indicated.   An approved terminal disclaimer is required.  

All claims remain allowable as previously indicated. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681